          Case 20-31175 Document 14 Filed in TXSB on 03/03/20 Page 1 of 2



 D. M. Dalton, Jr.
 State Bar No. 24012492
 DALTON & ASSOCIATES, P.C.
 8828 Greenville Avenue
 Dallas, Texas 75243
 Telephone: 214.343.7400
 Facsimile: 214.343.7455
 DMDJR@DALTONLAWFIRM.NET

 ATTORNEYS FOR ALLEYTON RESOURCE COMPANY, LLC

                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION
                                                      §
 IN RE:                                               §                  CASE NO. 20-31175
                                                      §
 GRANITE TRUCKING, INC.                               §                  CHAPTER 11
                                                      §
          DEBTOR.                                     §
                              NOTICE OF APPEARANCE AND REQUEST FOR
                             SERVICE OF NOTICES, PLEADINGS AND ORDERS

        PLEASE TAKE NOTICE that the undersigned hereby enters his appearance pursuant to section

1109(b) of the Bankruptcy Code and Bankruptcy Rule 9010(b) in the above-captioned proceedings as

counsel for ALLEYTON RESOURCE COMPANY, LLC, creditor and party-in-interest, and request that

pursuant to Bankruptcy Rules 2002, 3017 and 9007 and sections 342 and 1109(b) of the Bankruptcy Code,

all notices given or required to be given in this case and in any cases consolidated herewith, be given to and

served upon the following:

D.M. Dalton, Jr.
DALTON & ASSOCIATES, P.C.
8828 Greenville Avenue
Dallas, Texas 75243
Telephone: 214.343.7400
Facsimile: 214.343.7455
DMDJR@DALTONLAWFIRM.NET

        This request encompasses all notices and pleadings including, without limitation, notices and any

orders, motions, pleadings or requests, formal or informal applications, disclosure statement or plan of

reorganization or any other documents brought before this Court in this case.




NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF NOTICES, PLEADINGS AND ORDERS – PAGE 1
         Case 20-31175 Document 14 Filed in TXSB on 03/03/20 Page 2 of 2



        This Notice of Appearance shall not be construed as authorization to serve Counsel for ALLEYTON

RESOURCE COMPANY, LLC with any summons and complaint or any service of process under Bankruptcy

Rule 7001, et. seq. The undersigned will not accept service of process in any adversary case for ALLEYTON

RESOURCE COMPANY, LLC.

        The undersigned additionally requests that the Debtor, United States Trustee and the Clerk of the

Court place the name and address of the undersigned attorney on any mailing matrix to be prepared or

existing in the above-captioned proceedings, and on any list of creditors to be prepared or existing in the

above-captioned proceedings.

Dated: March 2, 2020.                             RESPECTFULLY SUBMITTED,

                                                  DALTON & ASSOCIATES, P.C.
                                                  8828 GREENVILLE AVE.
                                                  DALLAS, TX 75243
                                                  214.343.7400
                                                  214.343.7455 - FACSIMILE


                                                  BY:
                                                          D. M. DALTON, JR.
                                                          STATE BAR NO. 24012492
                                                          DMDJR@DALTONLAWFIRM.NET

                                                  ATTORNEYS FOR CREDITOR
                                                  ALLEYTON RESOURCE COMPANY, LLC

                                        CERTIFICATE OF SERVICE

        I hereby certify that on March 2, 2020, a true and correct copy of the foregoing Notice of
Appearance and Request for Service of Notices, Pleadings and Orders was served upon all parties via
electronic means as listed on the Court’s ECF noticing system or by regular first-class mail where indicated.



                                                  D.M. DALTON, JR.




NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF NOTICES, PLEADINGS AND ORDERS – PAGE 2
